DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8, 15-20 and new claims 21-26 in the reply filed on 01/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
●	Claim 21, line 8, the limitation “the substrate” renders the claim indefinite. It is not clear where “the substrate” come from.
For examination purposes, “the substrate” will be interpreted to read as --the semiconductor chip--.

●	Claim 21 recites the limitation "the conductive layer" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al [US 2013/0037935].

a support (211’) (pp [0035]); 
an electrically conductive layer (209’) (pp [0035]) covering the support; 
a semiconductor chip (200’A) (pp [0035]) on the electrically conductive layer, the semiconductor chip having a first surface and a second surface opposite to one another, the first surface interfacing the electrically conductive layer, the second surface having one or more conductive features (204, 205) (pp [0035]) on the second surface, the electrically conductive layer being separated from any of the one or more conductive features on the second surface; and
an insulating casing (211’b) (pp [0035]) covering the support and two side surfaces of the semiconductor chip.  
**Notice:  as interpreting the claim in a broad scope, the support (211’) can also be the same as the insulating casing (211’b) because the claim does not recited the different material between the support and the insulating casing.

With respect to claim 22, Xue et al (fig. 5F) disclose that wherein the electrically conductive layer (209’) (pp [0035]) is metallic.

With respect to claim 24, Xue et al (fig. 5F) disclose that wherein the insulating casing (211’b) (pp [0035]) defines a CSP-type package.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pieraerts et al [US 2011/0180897].
With respect to claims 1 and 6, Pieraerts et al (fig. 4A) disclose a device comprising: 
a support (56) (pp [0062]); 
an electrically conductive layer (20, 22) (pp [0062]) covering the support; 
a semiconductor chip (4A) (pp [0062]) on the conductive layer, wherein the semiconductor chip has a thickness (d) (fig. 2, pp [0081]) of about 50 to 300 microns; and 
an insulating casing (6) (pp [0062]).  
Pieraerts et al do not disclose exactly wherein the semiconductor chip has a thickness of about 150 microns or less; or less than 100 microns (claim 6).  However, In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	

With respect to claim 2, Pieraerts et al (fig. 4A) disclose that wherein the semiconductor chip (4A) (pp [0062]) comprises an active surface (59A) (pp [0064]) integrating electronic components.

With respect to claim 3, Pieraerts et al (fig. 4A) disclose that wherein the electrically conductive layer (20, 22) (pp [0068]) is metallic.  

With respect to claim 4, Pieraerts et al (fig. 4A) disclose that wherein the semiconductor chip comprises a doped area (38A) (pp [0064]) defining an electrode of an avalanche diode.  

With respect to claim 5, Pieraerts et al (fig. 4A, pp [0005]) disclose that wherein the insulating casing defines a CSP- type package.  

.  

Claims 1-6, 8, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al [US 2013/0037935] in view of Pieraerts et al [US 2011/0180897].
With respect to claims 1 and 6, Xue et al (fig. 5F) disclose a device comprising: 
a support (211’) (pp [0035]); 
an electrically conductive layer (209’) (pp [0035]) covering the support; 
a semiconductor chip (200’A) (pp [0035]) on the conductive layer; and 
an insulating casing (211’b) (pp [0035]).  
Xue et al do not disclose exactly wherein the semiconductor chip has a thickness of about 150 microns or less; or less than 100 microns (claim 6).  However, Pieraerts et al disclose wherein the semiconductor chip has a thickness (d) (fig. 2, pp [0081]) of about 50 to 300 microns.  Moreover, the thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


With respect to claim 3, Xue et al (fig. 5F) disclose that wherein the electrically conductive layer (209’) (pp [0035]) is metallic.  

With respect to claim 5, Xue et al (fig. 5F) disclose that wherein the insulating casing (211’b) (pp [0035]) defines a CSP- type package.  

With respect to claim 8, Pieraerts et al (fig. 4A) disclose that wherein the support (56) (pp [0062]), the semiconductor chip (4A) (pp [0062]), and the electrically conductive layer (20, 22) (pp [0062]) form a stack that is parallelepiped shaped.  

With respect to claims 4 and 23, Xue et al disclose wherein the semiconductor chip (200’) (pp [0032]) comprises a doped area defining an electrode of diode.  Xue et al do not mention the diode is an avalanche.  However, Pieraerts et al (fig. 4A) disclose that wherein the semiconductor chip comprises a doped area (38A) (pp [0064]) defining an electrode of an avalanche diode.  Therefore, it would have been obvious to one skill in the art to have the avalanche diode as taught by Pieraerts et al into the device of Xue et al in order to provide designed operation as being needed.

In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 15-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892